Name: Political and Security Committee Decision (CFSP) 2015/874 of 27 May 2015 on the acceptance of a third State's contribution to the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) (EUTM Mali/1/2015)
 Type: Decision
 Subject Matter: defence;  European construction;  Africa;  Europe
 Date Published: 2015-06-06

 6.6.2015 EN Official Journal of the European Union L 142/28 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2015/874 of 27 May 2015 on the acceptance of a third State's contribution to the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) (EUTM Mali/1/2015) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2013/34/CFSP of 17 January 2013 on a European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) (1), and in particular Article 8(2) thereof, Whereas: (1) Pursuant to Article 8(2) of Decision 2013/34/CFSP, the Council authorised the Political and Security Committee (PSC) to invite third States to offer contributions and to take the relevant decisions on acceptance of the proposed contributions by third States. (2) Following the recommendation on a contribution from the Republic of Albania (Albania) by the EU Mission Commander and the recommendation from the European Union Military Committee, the contribution from Albania should be accepted. (3) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 1. The contribution from Albania to the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) is accepted and is considered to be significant. 2. Albania is exempted from financial contributions to the budget of EUTM Mali. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 27 May 2015. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 14, 18.1.2013, p. 19.